DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on August 11, 2022.
Currently, claims 26-51 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Declaration
The declaration under 37 CFR 1.130(a) filed on August 11, 2022 is sufficient to overcome the rejections of claims 1-14 based on the Kumbhari et al. reference (2018), which is disqualified as prior art in this application.

Response to Arguments
Applicant’s arguments with respect to the rejections of record set forth in the non-final Office action mailed on February 11, 2022 have been considered but are moot because the arguments do not pertain to the new rejections necessitated by claim amendments. 
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-28, 31-32, 34, 37-38, 41-44, 47-48, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiener et al. (US 2008/0269718 A1).
Wiener teaches, “Local delivery of therapeutic agents to target organs or tissues is a very desirable technique for delivering drugs with minimal side effects.” (emphasis added). See paragraph 0002.
Wiener teaches that therapeutic agents include “gene therapy vectors” and “DNA plasmids” and the diseases that can be treated with gene therapy using the local delivery method include “metabolic diseases (including disorder of cholesterol metabolism)”, “hepatic fibrosis”, and “hepatobiliary infections”. See paragraph 0184. 
Wiener teaches that “delivery of genetic material in the hepatobiliary system” or “where the target agent is targeted for hepatic tissue” in a subject who is “chronically cholestatic” can be practiced with a catheter-based, “pressure-mediated” delivery device providing “a biliary tree access cannula” and two “inflatable balloons”, wherein catheter “can be advanced through the cystic duct” and “up the hepatic duct, until the tip is positioned in a biliary duct that drains bile from a discrete lobe of the liver”, wherein “a distal multi-lumen tip has been moved into a biliary duct to occlude a lobular duct (and effectively pressure seal the ductular system of a liver lobe)” “during common bile duct occlusion with no retrograde biliary infusion”, wherein the “first balloon is in position that it can be inflated to effectively isolate the liver lobe” and the second balloon is positioned in the cystic duct to prevent movement of bile into the gallbladder.” (emphasis added). See paragraphs 0021, 0051-0052, 0055, 0057, 0115, 0125. 
Wiener teaches that the method further comprises “introducing rinsing fluid through the catheter” for “removal of the bile” followed by “removing rinsing fluid through the catheter” prior to “introducing drug/vector into the catheter at the preselected flow rate/pressure”. See paragraphs 0117 and 0122.
Wiener teaches that infusion into an organ results in “a pressure rise followed by a peak pressure, then a variable decline, and a plateau maintained during continued infusion at a substantially constant infusion rate.” (emphasis added). See paragraph 0133.
Wiener teaches that “a sequence of up to four repeat infusions at the same infusion volume and rate” can be administered and that “repeat infusions resulted in significantly smaller rises in pressure than were produced by the initial infusion for a particular infusion rate and volume.” (emphasis added). See paragraph 0088. 
Wiener teaches that once the catheter is positioned “up the hepatic duct”, the genetic material in biliary infusion formulated in solution “can be introduced under pressure through the catheter into the bile ductular system of liver lobe” by providing pressure “that has been found to provide site specific delivery of the infusate to a desired site”, wherein the catheter placed “into the hepatic bile duct” provided “gene transfer to hepatocytes” in “the liver (right medial lobe, right lateral lobe, caudate lobe)” and “Gene transfer was not noted outside the targeted lobes.” (emphasis added). See paragraphs 0126 and 0130.
Wiener teaches that “temporary occlusion of venous outflow from the liver can be used to improve organ specific delivery of gene transfer”, wherein “when the inflated balloon seals the space between the catheter and the wall of the hepatic vein, hepatic venous blood can continue to flow into the through the catheter lumen without entering the systemic circulation…In this manner, high pressure intralumenal delivery permits site directed administration of extremely high amounts of the therapeutic agent to the hepatic parenchyma without the agent subsequently entering the systemic circulation. This is particularly advantageous for achieving optimal local therapeutic concentrations of an agent” (emphasis added). See paragraphs 0132 and 0137.
See also Wiener’s claims 1, 6, 11, 35, 41-44, and 71 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    185
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    507
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    138
    504
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    216
    501
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    287
    501
    media_image6.png
    Greyscale

In view of the foregoing, the subject matter of claims 26-28, 31-32, 34, 37-38, 41-44, 47-48, and 50 is described by Wiener et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 2008/0269718 A1) in view of Gittes (US 2020/0214715 A1), Zacharoulis et al. (Medical Science Monitor Basic Research, 2013, 19:214-220), Hirayama et al. (Pharmaceutical Research, 2003, 20:328-332), and Ren et al. (US 2010/0010068 A1).
Relevant teachings of Wiener are described above thus will not be repeated.
Wiener does not teach use of contrast composition and ERCP. 
Gittes teaches “infusing a contrast fluid” is useful for “visualizing the location of the catheter.” See paragraph 0009; claim 27. 
Gittes teaches use of “ERCP catheter” such that the “catheter can be configured to be used in conjunction with an endoscope” such as “as part of an endoscopic retrograde cholangiopancreatography (ERCP) procedure.” See paragraphs 0026 and 0053.
Gittes discloses Figure 10 that illustrates the anatomy of the liver (5), bile duct (13), cystic duct (15), left hepatic duct (17), right hepatic duct (19), and common hepatic duct (21) as copied below.

    PNG
    media_image7.png
    426
    447
    media_image7.png
    Greyscale

Zacharoulis demonstrates successful liver-specific gene delivery into hepatocytes via hydrodynamic gene transfer (HGT) technique using “liver hydrodynamic injections” comprising a “balloon catheter” comprising 100 ml of “4 mg of vector plasmid”-containing fluids injected “at a rate of 10ml/sec”, wherein the catheter is advanced “under fluoroscopy over the guide wire in the right lateral liver lobe and inflated with 2-4 ml of saline and contrast medium” with “no venous backflow from the injected liver vein.” (emphasis added). See pages 215-216.
Zacharoulis teaches that one can use “the injection-occlusion catheter” so that “the vector solution would possibly stay in the organ for a prolonged period of time with minimal effect on blood circulation.” (emphasis added). See page 218.
Hirayama demonstrates that liver-specific, catheter-based injection of plasmid DNA solution into the left medial lobe and right medial lobe of the liver provides delivery of the DNA into all six liver lobes, although the non-applied lobes express the DNA at a lower level compared to the applied lobes. See pages 329-330; Scheme 1; Figure 1. 
	Ren teaches that “liver-directed gene therapy” is useful for treating familial hypercholesterolemia, hemophilia, and Crigler-Najjar’s syndrome. See paragraphs 0001, 0004, 0012, and 0258.
	Ren teaches that a liver tissue can be obtained from a subject treated with gene therapy and determine the hepatic expression level of the protein encoded by the gene by immunostaining analysis. See Figures 7-8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize “ERCP catheter” of Gittes and also to infuse contrast medium following administration of a therapeutic gene when practicing the liver-directed gene therapy method of Wiener in order to visualize and verify the location of the catheter as well as the placement of the liver hydrodynamic injections of the therapeutic gene within the hepatic lobes, because use of “ERCP catheter” was known in the gene therapy field as evidenced by Gittes, and because infusion/injection of contrast fluid/medium as part of gene delivery method was practiced in the relevant art for the purpose of visualizing and verifying the placement of the catheter and the therapeutic agent as evidenced by the teachings of Gittes and Zacharoulis. It would have been obvious to one of ordinary skill in the art to place the catheter either in the right hepatic duct or in the left hepatic duct when positioning the catheter “up the hepatic duct” as taught by Wiener, because the two hepatic ducts (right and left) annoted with “19” and “17” in Gittes’s Figure 10 are the only options, other than the common hepatic duct annotated with “21” in Gittes’s Figure 10, that would be deemed to satisfy the position of the catheter taught by Wiener. In addition, although Wiener does not expressly disclose that the “rinsing fluid” that removes bile is a saline solution, one of ordinary skill in the relevant art would have reasonably identified a saline solution as the bile-removing rinsing fluid because “0.9% NaCl” solution was an art-recognized solution suitable for in vivo use as evidenced by Wiener. See for instance paragraph 0130. Further, one of ordinary skill in the art would have practiced Wiener’s liver-directed gene therapy to a subject having a liver disease such as familial hypercholesterolemia, hemophilia, or Crigler-Najjar’s syndrome by infusing an optimized dose (e.g., 4 mg) in solution (e.g., 100 ml) at an optimized flow rate (e.g., 10 mL/sec) and would also have verified successful delivery of the therapeutic gene in the targeted liver tissue comprising six lobes by immunostaining analysis in view of the combined teachings of Zacharoulis, Hirayama, and Ren. 
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In view of the foregoing, claims 26-51 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635